Citation Nr: 1217965	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  06-38 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include depression, unspecified, and anxiety (claimed as a psychological condition) due to head injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran served on active duty from October 1952 to May 1956.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This matter was last before the Board in May 2011 at which time it was remanded for further development.  In its May 2011 decision, the Board also granted entitlement to service connection for cognitive disorder, not otherwise specified (claimed as memory loss) due to head injury.  In a rating decision dated June 2011, the RO effectuated the Board's grant; however the RO characterized the grant of service connection as being for "cognitive disorder, NOS; depression unspecified."  However, a review of the rating decision reflects that the Veteran was not evaluated for depression, but rather residuals of his TBI under the criteria for evaluating brain disease due to trauma.  Thus, the claim for service connection a psychiatric disability remains pending.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At issue in this case is whether the Veteran has a psychiatric disability attributable to service, particularly the Veteran's history of a traumatic brain injury (TBI).  When this matter was last before the Board it was remanded to obtain an addendum to a March 2011 VA examination report, which discloses a diagnosis of depression, unspecified.  In particular, the Board sought clarification of the examiner's opinion which concluded, with no rationale, that the Veteran's emotional/behavioral signs were at least as likely as not attributable to a cause other than a TBI.  

Following the Board's remand the AMC/RO obtained an addendum opinion from a VA examiner who had seen the Veteran in March 2010, and not the examiner who saw the Veteran in March 2011.  Significantly, there is no indication that the correct examiner was unavailable.  In its remand directives the Board requested that an addendum opinion be obtained from the examiner that conducted the March 2011 VA examination.  The RO obtained addendum opinions in July, September and October 2011, which were largely unfavorable; however, the opinions were authored by the examiner that conducted the March 2010 VA examination.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the AMC/RO did not seek an addendum opinion from the correct VA examiner, the matter must once again be remanded.  Of course, should the March 2011 VA examiner be unavailable, further examination will be necessary.  

The Board does note in passing that it is clear that the VA examiner who saw the Veteran in March 2010 felt strongly that an unspecified cognitive disorder was the only appropriate Axis I diagnosis, whereas the VA examiner who saw the Veteran in March 2011 felt that Axis I diagnoses of both cognitive disorder, not other specified, and depression, unspecified, were appropriate.  As noted in the record, the March 2010 VA examination was conducted by a psychologist and the March 2011 VA examination was conducted by a VA physician.  Therefore, the Board finds that it would be appropriate for the VA physician to review the results of the earlier March 2010 examination, and the supplemental opinions provided by the psychologist, and clarify whether or not an Axis I diagnosis of cognitive disorder is warranted.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer the claims folder to the examiner who performed the March 2011 examination (if available) to obtain an addendum opinion as to the etiology of any diagnosed psychiatric disability, to include depression and anxiety. Specifically, the examiner is asked to clarify whether it is at least as likely as not (a 50 percent probability or greater) that any Axis I diagnosis other than cognitive disorder, not otherwise specified, is warranted.  If so, the examiner should further clarify whether it is at least as likely as not (a 50 percent probability or greater) that  any such psychiatric disorder is attributable to service, particularly the Veteran's history of head injury.

If the examiner who performed the March 2011 examination finds that another examination is necessary or is unavailable to complete this addendum, the Veteran should be scheduled for a new examination by an examiner who has not previously examined the Veteran.

The claims folder must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, the issue on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



